Citation Nr: 1416590	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  09-08 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to March 6, 2012, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2013, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This case was previously before the Board in January 2014 and remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the mandates of the Board's remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to March 6, 2012, the Veteran's service-connected bilateral hearing loss manifested no more than Level II impairment in the right ear and Level III impairment in the left ear. 

2.  From March 6, 2012, the Veteran's service-connected bilateral hearing loss has manifested no more than Level IX impairment in the right ear and Level III impairment in the left ear.



CONCLUSIONS OF LAW

1.  Prior to March 6, 2012, the criteria for the assignment of a compensable initial rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).

2.  From March 6, 2012, the criteria for the assignment of an initial rating in excess of 20 percent for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

Here the Veteran is appealing the initial rating assignment as to bilateral hearing loss.  In this regard, because the January 2007 rating decision granted the veteran's claim of entitlement to service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the January 2007 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2013).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file, including recent VA treatment records, as requested in the Board remand.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran appropriate VA examinations in November 2006, October 2011, March 2012 and February 2014.  The examinations are adequate because they are based on a thorough examination and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The appellant has not reported receiving any recent treatment specifically for this condition  and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.  The February 2014 VA examination was completed in compliance with the Board's January 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

During the course of the appeal, Compensation and Pension (C&P) hearing examination worksheets were revised to include a discussion of the effect of the appellant's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2013).  The November 2006 VA examination does not address the functional impact of his hearing loss disability.  However, the October 2011, March 2012 and February 2014 VA examinations address the functional impact of his hearing loss.  Thus, the Board finds the Veteran has not been prejudiced by the November 2006 VA examination and that the VA examinations are adequate.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for bilateral hearing loss was granted in a January 2007 rating decision with a noncompensable evaluation effective September 28, 2006.  Thus, the rating period on appeal is from September 28, 2006.  In a July 2012 rating decision, the RO granted an increased rating of 20 percent for bilateral hearing loss, effective March 6, 2012.

The Veteran contends that an increased rating is warranted throughout the period on appeal as his bilateral hearing loss disability has worsened.  For the reasons that follow, the Board finds that an increased rating is not warranted.

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and (d).

To evaluate the degree of disability for service-connected bilateral hearing loss, the Rating Schedule establishes eleven (11) auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Prior to March 6, 2012

A September 2006 VA treatment record indicates the Veteran received hearing aids for his bilateral hearing loss.

A November 2006 audiogram indicated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
55
55
45
LEFT
15
20
55
80
75

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 in the left ear.

The right ear demonstrated a pure tone threshold average of 44 and a word recognition  score of 88 percent.  This level of hearing impairment translates to Level II under Table VI.  The left ear demonstrated a pure tone threshold average of 58 and a word recognition score of 84 percent.  This level of hearing impairment translates to Level III under Table VI.  Level II hearing in the right ear and Level III hearing in the left ear warrants a noncompensable evaluation under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

At an October 2011 audiological examination, an audiogram indicated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
55
55
60
LEFT
20
20
60
85
75

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 86 in the left ear.

The right ear demonstrated a pure tone threshold average of 48.75 and a word recognition  score of 94 percent.  This level of hearing impairment translates to Level I under Table VI.  The left ear demonstrated a pure tone threshold average of 60 and a word recognition score of 86 percent.  This level of hearing impairment translates to Level III under Table VI.  Level I hearing in the right ear and Level III hearing in the left ear warrants a noncompensable evaluation under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The examiner stated that the functional impairment caused by his hearing loss was that he could not hear and understand normal conversational speech without the use of hearing aids.  In regard to his activities of daily living, his hearing loss meant he could not hear or understand normal conversational speech without the use of amplification.

Based on the results of audiometric tests from prior to March 6, 2012, a compensable rating is not warranted.  Additionally, the Veteran's stated functional impairment of not being able to hear or understand normal conversational without the use of hearing aids is consistent with a noncompensable rating under the schedular criteria.  

From March 6, 2012

At a March 2012 audiological examination, an audiogram indicated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
95
90
75
LEFT
30
35
60
75
85

Speech audiometry revealed speech recognition ability of 40 percent in the right ear and of 88 percent in the left ear.

The right ear demonstrated a pure tone threshold average of 80 and a word recognition score of 40 percent.  This level of hearing impairment translates to Level IX under Table VI.  The left ear demonstrated a pure tone threshold average of 63.75 and a word recognition score of 88 percent.  This level of hearing impairment translates to Level III under Table VI.  Level IX hearing in the right ear and Level III hearing in the left ear warrants a rating of 20 percent under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

In regard to the functional impact of his hearing loss, the Veteran reported that he struggled to understand speech without his hearing aids and had added difficulty when background noise was present.  The March 2012 VA examiner also noted that it was likely the Veteran's right ear had fluid behind the eardrum causing the conductive component of the mixed hearing loss.  However, the sensorineural component was at least as likely as not related to his military noise exposure.  

At a February 2014 audiological examination, an audiogram indicated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
55
55
55
LEFT
25
25
65
75
75

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 82 in the left ear.

The right ear demonstrated a pure tone threshold average of 80 and a word recognition score of 88 percent.  This level of hearing impairment translates to Level III under Table VI.  The left ear demonstrated a pure tone threshold average of 60 and a word recognition score of 82 percent.  This level of hearing impairment translates to Level IV under Table VI.  Level III hearing in the right ear and Level IV hearing in the left ear warrants a rating of 10 percent under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The February 2014 VA examiner noted that the Veteran reported difficulty hearing voices at normal conversational loudness and he used VA-issued hearing aids.  The examiner noted that the Veteran's hearing loss did not impact ordinary conditions of daily life, including the ability to work.

Based on the results of the hearing tests from March 6, 2012, the Board finds that a rating in excess of 20 percent is not warranted.  The Board has considered whether the Veteran has functional loss due to his hearing disability.  The Veteran reported impaired hearing throughout the period on appeal and he wears hearing aids.  However, the Veteran's reported symptoms of difficulty hearing are consistent with a noncompensable rating prior to March 6, 2012, and a 20 percent rating from that date. 

The Board has considered the Veteran's complaints related to his hearing loss, but finds that there is no basis for granting a compensable rating during the period prior to March 6, 2012, or a rating in excess of 20 percent thereafter.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's bilateral hearing loss disability.  The Veteran's hearing loss is manifested by symptoms such as difficulty understanding conversations and general loss of hearing.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  In addition, the Board has considered the statements of the Veteran regarding the functional effects of his disability in accordance with the provisions of 38 C.F.R. § 3.321(b)(1), but does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the currently assigned ratings for hearing loss.  Rather, his description of his difficulties with hearing are consistent with the degree of disability addressed by the currently assigned ratings.  Therefore, referral for consideration of extraschedular rating is not warranted.

The Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In a May 2013 rating decision, the RO denied the Veteran's claim for a TDIU.  The Veteran did not file a nod with the decision.  The Board finds that the issue of entitlement to a TDIU has not been raised by the record since that time.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss prior to March 6, 2012, and in excess of 20 percent thereafter, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


